Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 1 of 16 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division


 AIPING WEI,

       Plaintiff,

 v.                                                 Civil Action No. ______________________

 CEOS.COM, an Internet domain name,
 CNOOC.COM, an Internet domain name,
 CNPC.COM, an Internet domain name,
 DENDRIMER.COM, an Internet domain name,
 LUMINESCENCE.COM, an Internet domain
 name, PEOPLESDAILY.COM, an Internet
 domain name, TAIYUAN.COM, an Internet
 domain name, and XUS.COM, an Internet
 domain name, and JOHN DOE,

       Defendants.


                                  VERIFIED COMPLAINT

       Plaintiff Aiping (“Alan”) Wei, Ph.D. (“Plaintiff”), by counsel, alleges as follows for his

Verified Complaint against Defendants:

                                   NATURE OF THE SUIT

        1.      Plaintiff’s claims in this case involve intellectual property theft by computer

hacking—colloquially referred to as “domain name theft” or “domain name hijacking.” To

recover his valuable intellectual property, Plaintiff asserts in rem claims under the

Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d), alternatively under 28

U.S.C. § 1655, and Virginia common law, and in personam claims under the Computer Fraud

and Abuse Act, 18 U.S.C. § 1030, the Electronic Communications Privacy Act, 18 U.S.C. §§

2701, 2707, and Virginia common law, arising from the unauthorized access to Plaintiff’s

secured computer accounts such as his domain name management account and the unauthorized
Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 2 of 16 PageID# 2




transfer and theft of the CEOS.COM, CNOOC.COM, CNPC.COM, DENDRIMER.COM,

LUMINESCENCE.COM, PEOPLESDAILY.COM, TAIYUAN.COM, and XUS.COM domain

names (the “Defendant Domain Names”).

        2.      Plaintiff seeks injunctive and other equitable relief as a result of the actions of a

person or persons of unknown identity who gained unauthorized access to Plaintiff’s domain

name management account at Network Solutions LLC (“Network Solutions”) on a protected

computer, transferred control of the Defendant Domain Names from Plaintiff’s account, and

thereby disabled Plaintiff’s control of the Defendant Domain Names causing irreparable injury

to Plaintiff.

                                            PARTIES

        3.      Plaintiff Aiping (“Alan”) Wei, Ph.D. was, and is, the rightful owner of the

Defendant Domain Names after having first registered the Defendant Domain Names over a

decade ago through the domain name registrar Network Solutions.

        4.      Defendant CEOS.COM is an Internet domain name that has been improperly

transferred to the domain name registrar Ledl.net GmbH. A copy of the current domain name

registration record for CEOS.COM is attached as Exhibit A, and an archived domain name

registration record identifying Plaintiff as the registrant of CEOS.COM prior to the theft is

attached as Exhibit B.

        5.      Defendant CNOOC.COM is an Internet domain name that has been improperly

transferred to another registrant account with the domain name registrar Network Solutions. A

copy of the current domain name registration record for CNOOC.COM is attached as Exhibit C,

and an archived domain name registration record identifying Plaintiff as the registrant of

CNOOC.COM prior to the theft is attached as Exhibit D.


                                                 2
Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 3 of 16 PageID# 3




       6.      Defendant CNPC.COM is an Internet domain name that has been improperly

transferred to another registrant account with the domain name registrar Network Solutions. A

copy of the current domain name registration record for CNPC.COM is attached as Exhibit E,

and an archived domain name registration record identifying Plaintiff as the registrant of

CNPC.COM prior to the theft is attached as Exhibit F.

       7.      Defendant DENDRIMER.COM is an Internet domain name that has been

improperly transferred to the domain name registrar Tucows Domains Inc. A copy of the

current domain name registration record for DENDRIMER.COM is attached as Exhibit G, and

an archived domain name registration record identifying Plaintiff as the registrant of

DENDRIMER.COM prior to the theft is attached as Exhibit H.

       8.      Defendant LUMINESCENCE.COM is an Internet domain name that has been

improperly transferred to another registrant account with the domain name registrar Network

Solutions. A copy of the current domain name registration record for LUMINESCENCE.COM

is attached as Exhibit I, and an archived domain name registration record identifying Plaintiff as

the registrant of LUMINESCENCE.COM prior to the theft is attached as Exhibit J.

       9.      Defendant PEOPLESDAILY.COM is an Internet domain name that has been

improperly transferred to another registrant account with the domain name registrar Network

Solutions. A copy of the current domain name registration record for PEOPLESDAILY.COM

is attached as Exhibit K, and an archived domain name registration record identifying Plaintiff

as the registrant of PEOPLESDAILY.COM prior to the theft is attached as Exhibit L.

       10.     Defendant TAIYUAN.COM is an Internet domain name that has been

improperly transferred to the domain name registrar Alibaba Cloud Computing (Beijing) Co.,

Ltd. A copy of the current domain name registration record for TAIYUAN.COM is attached as


                                               3
Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 4 of 16 PageID# 4




Exhibit M, and an archived domain name registration record identifying Plaintiff as the

registrant of TAIYUAN.COM prior to the theft is attached as Exhibit N.

       11.       Defendant XUS.COM is an Internet domain name that has been improperly

transferred to the domain name registrar 1API GmbH. A copy of the current domain name

registration record for XUS.COM is attached as Exhibit O, and an archived domain name

registration record identifying Plaintiff as the registrant of XUS.COM prior to the theft is

attached as Exhibit P.

       12.       Defendant John Doe is a person or persons of unknown identity who gained

unauthorized access to Plaintiff’s protected domain name management account and/or personal

email account and, without consent or authority, transferred control of Defendant Domain

Names away from Plaintiff.

                          JURISDICTION, VENUE AND JOINDER

       13.       This action arises under the Anticybersquatting Consumer Protection Act, 15

U.S.C. § 1125(d), 28 U.S.C. § 1655, the Computer Fraud and Abuse Act, 18 U.S.C. § 1030, the

Electronic Communications Privacy Act, 18 U.S.C. §§ 2701, 2707, and related claims under the

common law of Virginia.

       14.       This Court has original jurisdiction under 15 U.S.C. § 1121(a) and 28 U.S.C. §§

1331 and 1338(a), 28 U.S.C. § 1367, 28 U.S.C. § 1655, and the doctrines of ancillary and

pendent jurisdiction.

       15.       This Court has in rem jurisdiction pursuant to 15 U.S.C. § 1125(d)(2)(A) and 28

U.S.C. § 1655.

       16.       In rem jurisdiction is appropriate under 15 U.S.C. § 1125(d)(2)(A) because the

current registration records for the Defendant Domain Names do not identify the parties in


                                                4
Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 5 of 16 PageID# 5




possession of the Defendant Domain Names, identify fictitious persons, and/or identify persons

purporting to be located outside of the U.S., and, alternatively, Plaintiff, despite his due

diligence, has been unable to find a person who would have been a defendant in a civil action

under 15 U.S.C. § 1125(d)(1)(A). Plaintiff has provided notice to the Defendants of his intent

to proceed in rem pursuant to 15 U.S.C. § 1125(d)(2)(A)(ii)(II)(aa).

       17.     The Anticybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d)(3) and

(4), states that the in rem action, jurisdiction, and remedies created by the statute are “in

addition to any other civil action or remedy otherwise applicable” and “in addition to any other

jurisdiction that otherwise exists, whether in rem or in personam.”

       18.     In rem jurisdiction is also appropriate under 28 U.S.C. § 1655 because the

Defendant Domain Names are property situated in this district and Plaintiff is asserting his

claim of ownership to the Defendant Domain Names and seeking removal of the cloud on the

title of the domain names.

       19.     Plaintiff’s claims against John Doe for violation of the Computer Fraud and

Abuse Act, 18 U.S.C. § 1030, the Electronic Communications Privacy Act, 18 U.S.C. §§ 2701,

2707, and for conversion, are based on John Doe’s unauthorized access to and alteration of

computer records maintained on protected computers for the .COM domain registry located

within the district so as to effectuate the theft of the Defendant Domain Names.

       20.     John Doe directed the acts complained of herein toward the district and utilized

instrumentalities in the district in that John Doe gained unauthorized access to Plaintiff’s

domain name management account and associated computer records and thereafter, without

authorization, caused the domain name registration records maintained in the district by

VeriSign to be altered so as to transfer control of Defendant Domain Names away from


                                               5
Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 6 of 16 PageID# 6




 Plaintiff.

         21.     Venue is proper in this District pursuant to 15 U.S.C. § 1125(d)(2)(C), 28 U.S.C.

 § 1391(b)(2), and 28 U.S.C. § 1655 in that the Defendant Domain Names are property situated

 in this district and pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events

 giving rise to the claims occurred in this district.

         22.     Joinder of the Defendant Domain Names and Defendant John Doe is proper

 under Fed. R. Civ. P. 20(a)(2) in that the claims set forth herein arise out of the same series of

 transactions and the same questions of law are common to all of the Defendants.

                                      PLAINTIFF’S RIGHTS

         23.     Dr. Wei is the owner and president of Agri-Analysis LLC located in Davis,

 California—the premier seed and plant testing laboratory. Dr. Wei received his Master’s degree

 and Ph.D. degree in Bioengineering from the University of Utah. With 19 issued United States

 Patents, and over 15 peer reviewed publications relating to microbial detection technologies, Dr.

 Wei is a nationally recognized expert in microbial detection. Among his several community

 activities, Dr. Wei serves on the review boards of the American Vineyard Foundation (AVF),

 the National Institute of Health (NIH), and the U.S. Department of Agriculture for small

 business innovation research (SBIR) grants.

       24.      Dr. Wei registered the Defendant Domain Names over a decade ago through the

domain name registrar Network Solutions, and is the lawful owner of the Defendant Domain

Names as shown by the identification of Dr. Wei and his former residential address in Minnesota

on archived whois records for the Defendant Domain Names going as far back as 2001 (the

oldest available) for some of the domain names. None of the domain name registrations had

expired at the time of the theft.


                                                   6
Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 7 of 16 PageID# 7




         25.   Plaintiff used the CEOS.COM domain name for over a decade for a website

advertising business solutions, for business and personal email communications using

@CEOS.COM addresses to communicate with family, friends, coworkers, lawyers, bankers,

realtors, governments, business and professional associates, travel agents, as well as on

Facebook, and to promote and provide ancillary services (the “CEOS.COM Mark”).

         26.   Plaintiff used the CEOS.COM Mark in U.S. commerce in association with a

website advertising business solutions, for email communications using @CEOS.COM

addresses, and/or to promote and provide ancillary services until Defendant John Doe stole the

Defendant Domain Names and thereby disabled Plaintiff’s access to and control of the domain

names.

         27.   Plaintiff is entitled to common law trademark protection in the CEOS.COM

Mark by virtue of use of the mark in U.S. commerce for well over a decade.

         28.   John Doe’s unauthorized transfer and subsequent misuse of the Defendant

Domain Names further demonstrates that the CEOS.COM Mark is entitled to trademark

protection.

     UNLAWFUL TRANSFER AND REGISTRATION OF THE DOMAIN NAMES

         29.   The Verizon 2020 Data Breach Investigations Report reported that there were

over 108,069 security breaches in 2019—with 100,000+ of the breaches involving the

unauthorized use of an individual’s login credentials to obtain unlawful access to a secured

account.

         30.   One such security breach disclosed in 2019 was the disclosure by Plaintiff’s

domain name registrar, Network Solutions, that computer hackers had obtained unauthorized




                                             7
    Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 8 of 16 PageID# 8




    access to approximately 22 million customer records.1

            31.     Plaintiff’s claims in the present case involve one of the most recent iterations of

    such computer hacking actions—colloquially referred to as “domain name theft.”

            32.     Plaintiff has maintained a domain name management account with Network

    Solutions since first acquiring the Defendant Domain Names over a decade ago.

            33.     Plaintiff’s domain name management account with Network Solutions is

    maintained on a protected computer and access to the account should be restricted to only those

    persons that possess Plaintiff’s username and password.

            34.     On or around January 25, 2021, upon review of Plaintiff’s domain name

    management account with Network Solutions, Plaintiff learned that the Defendant Domain

    Names had been transferred to other accounts at Network Solutions and then, in certain cases, to

    other registrars.

            35.     A search of Plaintiff’s administrative e-mail account reveals that Plaintiff never

    received notifications that the Defendant Domain Names were being transferred. Such domain

    name transfer notification emails are required by ICANN.

            36.     On information and belief, John Doe obtained unauthorized access to Plaintiff’s

    domain registrar account and manipulated the computer records to obtain the transfer of the

    Defendant Domain Names through an “account transfer” within Network Solutions or other

    surreptitious manner intended to avoid detection by Plaintiff.

            37.     On information and belief, John Doe prevented Plaintiff from receiving

    electronic communications seeking approval for the transfer of the Defendant Domain Names

    and obtained unauthorized access to such electronic communications so as to approve the

1
 https://www.bankinfosecurity.com/trio-web-registrars-disclose-22-million-account-breach-a-13332;
https://web.archive.org/web/20191031221740/https://notice.networksolutions.com/.

                                                       8
Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 9 of 16 PageID# 9




transfer(s).

         38.   When the Defendant Domain Names were transferred by John Doe without

authorization, the domain name registrant information was changed and the technical settings

for the domain name were changed thereby disabling Plaintiff’s ability to control the domain

names and associated email.

         39.   Plaintiff immediately contacted Network Solutions upon learning of the theft of

the Defendant Domain Names and informed them of the hack and unauthorized transfers of the

Defendant Domain Names. Network Solutions did not deny, dispute, or question that Plaintiff’s

account was hacked or that the Defendant Domain Names were transferred without

authorization, but Network Solutions has been unwilling to secure the return of the domain

names.

         40.   Plaintiff filed reports with the federal and local law enforcement authorities

including the FBI, the FTC, and the Davis, California Police Department concerning the theft of

the Defendant Domain Names immediately upon learning that the domains had been transferred

away from his Network Solutions account.

         41.   Upon learning of the theft, Plaintiff also filed a complaint with the Internet

Corporation for Assigned Names and Numbers (ICANN) concerning the theft, and contacted all

of the registrars for the Defendant Domain Names through the contact information provided by

the whois records for the domain names and advised that the domain names had been stolen and

asked for the immediate return of the domain names.

         42.   Plaintiff received responsive communications from a person claiming to be in

possession of Defendant CNPC.COM who sought to sell the domain name back to Plaintiff, but

received no other communications from the party or parties in possession of the other Defendant


                                              9
Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 10 of 16 PageID# 10




 Domain Names.

         43.    The registration and use of the Defendant Domain Names by John Doe are

 without authorization from Plaintiff.

         44.    The Defendant Domain Names do not reflect the trademark or intellectual

 property rights of John Doe.

         45.    On information and belief, the Defendant Domain Names do not reflect the legal

 name of John Doe.

         46.    John Doe has not engaged in bona fide noncommercial or fair use of Plaintiff’s

 CEOS.COM Mark in a website accessible under the Defendant Domain Names.

         47.    John Doe provided material and misleading false contact information in the

 domain name registrations when changing the registrant for the Defendant Domain Names from

 Plaintiff.

         48.    John Doe transferred the Defendant Domain Names without authorization from

 Plaintiff and thereby acquired a domain name which John Doe knew was identical to, and

 reflective of, Plaintiff’s CEOS.COM Mark.

         49.    As stolen domain names, no subsequent registrant may acquire title to the

 Defendant Domain Names that is superior to Plaintiff’s title to the domain names.

                          FIRST CLAIM FOR RELIEF (IN REM)
                 Violation of the Anticybersquatting Consumer Protection Act

         50.    Plaintiff repeats and realleges each and every allegation set forth in the foregoing

 paragraphs, as though fully set forth herein.

         51.    Plaintiff’s CEOS.COM Mark is distinctive and was distinctive prior to the time

 the Defendant Domain Names were transferred away from Plaintiff without authorization and

 thereby unlawfully registered to John Doe.
                                                 10
Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 11 of 16 PageID# 11




        52.     The aforesaid acts by John Doe constitute registration, trafficking, and/or use of

 a domain name that is identical to Plaintiff’s CEOS.COM Mark, with bad faith intent to profit

 therefrom.

        53.     The aforesaid acts constitute unlawful cyberpiracy in violation of the Anti-

 Cybersquatting Consumer Protection Act, 15 U.S.C. § 1125(d)(1).

        54.     The aforesaid acts have caused, and are causing, great and irreparable harm to

 Plaintiff and the public.    Unless permanently restrained and enjoined by this Court, said

 irreparable harm will continue. Thus, pursuant to 15 U.S.C. § 1125(d)(2)(D)(i) and 28 U.S.C. §

 1655, Plaintiff is entitled to an order transferring Defendant CEOS.COM back to Plaintiff.

                          SECOND CLAIM FOR RELIEF (IN REM)
                                     Quiet Title

        55.     Plaintiff repeats and realleges each and every allegation set forth in the foregoing

 paragraphs, as though fully set forth herein.

        56.     Plaintiff has valid legal and equitable title to the Defendant Domain Names by

 virtue of his registration and ownership of the domain names for over a decade.

        57.     The Defendant Domain Names were stolen from Plaintiff and no subsequent

 registrant may acquire valid title to the domain names—whether or not any such registrant

 purports to be a bona fide purchaser.

        58.     Through control of the domain names, John Doe has asserted a claim to the

 Defendant Domain Names that impedes Plaintiff’s ownership and control of the domain names

 and constitutes a cloud on Plaintiff’s title to the domain names.

        59.     Plaintiff is entitled to a declaration from the Court, including without limitation

 pursuant to 28 U.S.C. § 1655, that he is the lawful owner and registrant of the Defendant

 Domain Names and that there are no other valid claims against the title to the Defendant
                                                 11
Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 12 of 16 PageID# 12




 Domain Names.

                      THIRD CLAIM FOR RELIEF (IN PERSONAM)
                        Violation of the Computer Fraud & Abuse Act

        60.     Plaintiff repeats and realleges each and every allegation set forth in the foregoing

 paragraphs, as though fully set forth herein.

        61.     John Doe: (a) knowingly and intentionally accessed Plaintiff’s domain name

 management account on a protected computer without authorization and thereby obtained

 information from the protected computer in a transaction involving an interstate or foreign

 communication (18 U.S.C. § 1030(a)(2)(C)); (b) knowingly and with an intent to defraud

 accessed Plaintiff’s domain name management account on a protected computer without

 authorization and obtained information from the computer, which John Doe used to further a

 fraud and obtain something of value (18 U.S.C. § 1030(a)(4)); and (c) intentionally accessed

 Plaintiff’s domain name management account on a protected computer without authorization,

 and as a result of such conduct caused damage and loss (18 U.S.C. § 1030(a)(5)(C)).

        62.     John Doe’s unlawful actions have included causing the protected domain name

 registration records maintained in the district by VeriSign to be altered so as to transfer control

 of Defendant Domain Names away from Plaintiff.

        63.     Plaintiff has suffered damages as a result of the conduct complained of herein

 and the loss of the Defendant Domain Names.

                     FOURTH CLAIM FOR RELIEF (IN PERSONAM)
                    Violation of the Electronic Communications Privacy Act

        64.     Plaintiff repeats and realleges each and every allegation set forth in the foregoing

 paragraphs, as though fully set forth herein.




                                                 12
Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 13 of 16 PageID# 13




        65.      On information and belief, John Doe intentionally accessed without

 authorization electronic communications sent by the domain name registrar to Plaintiff seeking

 Plaintiff’s approval for the transfer of the Defendant Domain Names.

        66.     On information and belief, John Doe obtained such electronic communications

 and/or prevented Plaintiff’s authorized access to such electronic communications while the

 communications were in electronic storage.

        67.     John Doe engaged in such actions with a knowing and/or intentional state of

 mind, and such actions constitute a violation of the Electronic Communications Privacy Act, 18

 U.S.C. §§ 2701, 2707.

        68.     Plaintiff has suffered damages including the loss of the Defendant Domain

 Names as a result of the conduct complained of herein and is entitled to injunctive relief, actual,

 statutory, and/or punitive damages, and attorney’s fees under the Electronic Communications

 Privacy Act.

                       FIFTH CLAIM FOR RELIEF (IN PERSONAM)
                                     Conversion

        69.     Plaintiff repeats and realleges each and every allegation set forth in the foregoing

 paragraphs, as though fully set forth herein.

        70.     Plaintiff is the owner of property rights in and to the Defendant Domain Names.

        71.     John Doe has wrongfully taken control of the Defendant Domain Names.

        72.     John Doe’s wrongful exercise of dominion and control over the Defendant

 Domain Names deprives Plaintiff of use and control of the Defendant Domain Names in

 violation of Plaintiff’s rights in and to the domain names.

        73.     To the extent that John Doe has subsequently transferred the Defendant Domain

 Names to a person or persons other than John Doe, such other person’s wrongful exercise of
                                                 13
Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 14 of 16 PageID# 14




 dominion and control over the Defendant Domain Names deprives Plaintiff of use and control

 of the Defendant Domain Names in violation of Plaintiff’s rights in and to the domain names.

        74.     Plaintiff has suffered damages including the loss of the Defendant Domain

 Names as a result of the conduct complained of herein and is entitled to injunctive relief, actual,

 statutory, and/or punitive damages, and/or attorney’s fees.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests of this Court:

        1.      That judgment be entered in favor of Plaintiff on his in rem claims under the

 Anticybersquatting Consumer Protection Act, 28 U.S.C. § 1655, and for quiet title against the

 res   Defendants     CEOS.COM,         CNOOC.COM,          CNPC.COM,        DENDRIMER.COM,

 LUMINESCENCE.COM, PEOPLESDAILY.COM, TAIYUAN.COM, and XUS.COM.

        2.      That judgment be entered in favor of Plaintiff on his in personam claims under

 the Computer Fraud and Abuse Act, the Electronic Communications Privacy Act, and for

 Conversion against Defendant John Doe.

        3.      That the Court order the Defendant Domain Names be returned to Plaintiff

 through VeriSign’s change of the current domain name registrars to Plaintiff’s registrar of

 choice, Domain.com, LLC, and by Domain.com’s change of the registrants back to Plaintiff.

        4.      That the Court order an award of actual, statutory, and/or punitive damages,

 costs and reasonable attorneys’ fees; and

        5.      That the Court order an award to Plaintiff of such other and further relief as the

 Court may deem just and proper.




                                                14
Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 15 of 16 PageID# 15




Dated: May 7, 2021           By:           /s/ Attison L. Barnes, III /s/
                                   Attison L. Barnes, III (VA Bar No. 30458)
                                   David E. Weslow (for pro hac vice)
                                   Stacey J. LaRiviere (VA Bar No. 92354)
                                   WILEY REIN LLP
                                   1776 K St. NW
                                   Washington, DC 20006
                                   (202) 719-7000 (phone)
                                   abarnes@wiley.law
                                   dweslow@wiley.law
                                   slariviere@wiley.law

                                   Counsel for Plaintiff
                                   Aiping (“Alan”) Wei, Ph.D.




                                     15
Case 1:21-cv-00582-RDA-JFA Document 1 Filed 05/07/21 Page 16 of 16 PageID# 16
